Case 2:17-cv-03387-ES-MAH Document 555 Filed 12/20/19 Page 1 of 2 PageID: 18316



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,                :
                                     :
             Plaintiffs,             :              Civ. Action No. 17-3387 (ES)(MAH)
                                     :
        -v-                          :              CONSOLIDATED WITH:
                                     :                  17-3159 (ES)(MAH)
 HETERO LABS LIMITED; HETERO         :                  18-13715 (ES)(MAH)
 LABS LIMITED UNIT-V; HETERO         :                  19-143 (ES)(MAH)
 DRUGS LIMITED; HETERO USA, INC.; :                     18-16035 (ES)(MAH)
 AUROBINDO PHARMA LIMITED;           :                  18-14111 (ES)(MAH)
 AUROBINDO PHARMA USA, INC.;         :                  18-14366 (ES)(MAH)
 AUROLIFE PHARMA LLC; EUGIA          :                  18-16395 (ES)(MAH)
 PHARMA SPECIALTIES LIMITED;         :
 APOTEX INC.; APOTEX CORP.;          :
 MYLAN PHARMACEUTICALS, INC.;        :
 MYLAN INC.; MYLAN, N.V.;            :
 BRECKENRIDGE PHARMACEUTICAL, :
 INC.; TEVA PHARMACEUTICALS          :
 USA, INC.,                           :             ORDER ON OBJECTIONS TO
 EAST, SEIU et al.,                  :              SPECIAL DISCOVERY MASTER
                                     :              ORDER NO. 2
             Defendants.             :
 ____________________________________

        This matter having come before the Court by way of the objection by Defendants

 Aurobindo Pharma Limited, Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, and Eugia

 Pharma Specialties Limited [D.E. 532] from Special Discovery Master Order No. 2 [D.E. 516];

        and Plaintiff Celgene Corporation having opposed the objections [D.E. 535];

        and the Court having considered the arguments in support of, and in opposition to the

 objections;
Case 2:17-cv-03387-ES-MAH Document 555 Filed 12/20/19 Page 2 of 2 PageID: 18317



           and for the reasons set forth in in oral opinion delivered on the record on December 20,

 2019; 1

           and for good cause shown;

           IT IS on this 20th day of December 2019,

           ORDERED that the objections of Defendants Aurobindo Pharma Limited, Aurobindo

 Pharma USA, Inc., Aurolife Pharma LLC, and Eugia Pharma Specialties Limited to Special

 Discovery Master Order No. 2 are hereby OVERRULED, and the Special Discovery Master's

 Order No. 2 is hereby AFFIRMED; and it is further

           ORDERED that the parties shall file an appropriate motion to seal the Court's oral

 opinion within fifteen days of receipt of the transcript.



                                                  s/Michael A. Hammer     _______
                                                  UNITED STATES MAGISTRATE JUDGE




           1
               A copy of this transcript may be obtained from King Transcription Services (973-237-
 6080).
